Detailed Action
Election/Restriction
Applicant’s election without traverse of claims 22-36 in the reply filed on 07/20/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-24, 26, 27 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Garas (US 2014/0151965 A1) in view of Koh (KR 2009/0077357A).
Regarding claim 22, Garas discloses a target hit indicator system (Abstract) comprising a microcontroller (4), an impact sensor (1), wherein the microcontroller is configured to receive impact information from the impact sensor (Abstract).  Koh suggests—where Garas does not disclose—activating a flag actuation system based on a determination that the impact information is above an impact threshold (p. 6: after visual confirmation of the hit, the arrow flag is raised by swiveling flag into view by actuating an electric motor).  It would have been obvious to a person of ordinary skill in the art to combine the disclosures of Garas and Koh in order to allow the user to confirm a target shot while keeping his/her gaze down range.
Regarding claim 23, Garas discloses the system is configured to receive a signal from the microcontroller and respond to said signal (Abstract).  Koh suggests—where Garas does not disclose—a motor and a flag connected to the motor (Fig. 2), wherein the flag actuation system is configured to, responsive to said signal, actuate the motor, such that the flag moves from a first position to a second position (Fig. 3).  It would have been obvious to a person of ordinary skill in the art to combine the disclosures of Garas and Koh in order to allow the user to confirm a target shot while keeping his/her gaze down range.
Regarding claim 24, Koh suggests—where Garas does not disclose—wherein the flag actuation system is configured to, responsive to said signal, actuate the motor such that the flag moves from a first position to a second position (Fig. 3).  It would have been obvious to a person of ordinary skill in the art to combine the disclosures of Garas and Koh in order to allow the user to confirm a target shot while keeping his/her gaze down range.  
Regarding claim 26, Koh suggests—where Garas does not disclose—wherein the flag comprises a color (Fig. 3).  It would have been obvious to a person of ordinary skill in the art to 
Regarding claim 27, Koh suggests—where Garas does not disclose— wherein the flag comprises a light source (p. 5: indicator light).  It would have been obvious to a person of ordinary skill in the art to combine the disclosures of Garas and Koh in order to allow the user to confirm a target shot while keeping his/her gaze down range.  
Regarding claim 36, Garas discloses an acoustic sensor (¶ [0090]).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Garas in view of Koh and Bennett (US 2008/0282964 A1).
Regarding claim 25, Bennett suggests—where Garas does not disclose—wherein actuation of the flag arm comprises translation of the flag along an axis (¶ [0002]: rod and flag are caused to selectively extend from and retract into a flag storage pipe).  It would have been obvious to a person of ordinary skill in the art to combine the disclosures of Garas, Koh and Bennett in order to make the flag more prominent.













Response to Arguments
Claims 28-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715